DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Response to Amendment
Applicant’s amendment and remarks filed on 7/25/2022 have been entered.  In the amendment, claims 2-4, 6, 8, 11, and 13 have been amended.  New claim 20 has been added. 
The objection to claim 4 has been withdrawn. 
The rejections of claims 2 and 3 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-11, filed 7/25/2022, with respect to the rejections of claims 1-19 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-19 under 35 U.S.C. § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method comprising: modulating an acoustic signal to form a transmitted acoustic signal, the transmitted acoustic signal having a narrow autocorrelation function; transmitting by a speaker in a mobile device the transmitted acoustic signal; receiving by a microphone within the mobile device a received acoustic signal, the received acoustic signal resulting from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile device is located; deconvolving the received acoustic signal with the transmitted acoustic signal to generate a room response trace; comparing the room response trace to a subset of a plurality of modeled room response traces, each of the subset of the plurality of modeled room response traces being previously calculated and stored on one of the mobile device or a central server, wherein the subset of the plurality of modeled room response traces are identified as being likely acoustic environments based on location history of the mobile device; and determining a location of the mobile device based on the comparing the room response trace. 
Independent claim 6 recites a mobile computing device comprising: a processing device configured to modulate an acoustic signal to form a transmitted acoustic signal, the transmitted acoustic signal having a narrow autocorrelation function; a speaker configured to transmit the transmitted acoustic signal; a microphone configured to receive a received acoustic signal, wherein the received acoustic signal results from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile computing device is located; and the processing device further configured to: deconvolve the received acoustic signal with the transmitted acoustic signal to generate a room response trace; compare the room response trace to a subset of a plurality of modeled room response traces, each of the subset of the plurality of modeled room response traces being previously calculated and stored on one of the mobile computing device or a central server, wherein the subset of the plurality of modeled room response traces are identified as being likely acoustic environments based on location history of the mobile device; and determine a location of the mobile computing device based on the comparison of the room response trace. 
Independent claim 11 recites a method comprising: receiving, by a microphone within a first mobile device, a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the first mobile device is located, wherein the transmitted acoustic signal is transmitted by a second mobile device, the transmitted acoustic signal being a modulated acoustic signal having a narrow autocorrelation function; receiving, by the first mobile device, supplemental information including a strength of the transmitted acoustic signal, an orientation of the second mobile device, one or more spatial characteristics of the second mobile device, timing information associated with the transmitted acoustic signal, and a location history of the first mobile device; and determining a location of the first mobile device based on the received acoustic signal and the supplemental information. 
Independent claim 13 recites a mobile computing device comprising: a microphone configured to receive a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the mobile computing device is located, wherein the transmitted acoustic signal is transmitted by another mobile computing device, the transmitted acoustic signal being a modulated acoustic signal having a narrow autocorrelation function; and a processing device configured to: determining a location of the mobile computing device based on the received acoustic signal and supplemental information, wherein the supplemental information includes a strength of the transmitted acoustic signal, an orientation of the other mobile computing device, one or more spatial characteristics of the another mobile computing device, timing information associated with the transmitted acoustic signal, and a location history of the mobile computing device. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “comparing the room response trace to a subset of a plurality of modeled room response traces, each of the subset of the plurality of modeled room response traces being previously calculated and stored on one of the mobile device or a central server, wherein the subset of the plurality of modeled room response traces are identified as being likely acoustic environments based on location history of the mobile device” 
as recited in combination in independent claim 6, in particular “compare the room response trace to a subset of a plurality of modeled room response traces, each of the subset of the plurality of modeled room response traces being previously calculated and stored on one of the mobile computing device or a central server, wherein the subset of the plurality of modeled room response traces are identified as being likely acoustic environments based on location history of the mobile device” 
as recited in combination in independent claim 11, in particular “receiving, by the first mobile device, supplemental information including a strength of the transmitted acoustic signal, an orientation of the second mobile device, one or more spatial characteristics of the second mobile device, timing information associated with the transmitted acoustic signal, and a location history of the first mobile device” 
and 
as recited in combination in independent claim 13, in particular “determining a location of the mobile computing device based on the received acoustic signal and supplemental information, wherein the supplemental information includes a strength of the transmitted acoustic signal, an orientation of the other mobile computing device, one or more spatial characteristics of the another mobile computing device, timing information associated with the transmitted acoustic signal, and a location history of the mobile computing device” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Rossi et al. (“RoomSense: An Indoor Positioning System for Smartphones using Active Sound Probing,” 2013), teaches 
a method comprising: transmitting by a speaker in a mobile device a transmitted acoustic signal; receiving by a microphone within the mobile device a received acoustic signal, the received acoustic signal resulting from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile device is located; comparing the room response trace to a plurality of modeled room response traces, the modeled room response traces being previously calculated and stored on one of the mobile device or a central server; and determining a location of the mobile device based on the comparing the room response trace 
using the received acoustic signal with the transmitted acoustic signal to measure a room acoustic impulse response trace 
a mobile computing device comprising: a processing device; a speaker configured to transmit the transmitted acoustic signal; a microphone configured to receive a received acoustic signal, wherein the received acoustic signal results from an interaction by the transmitted acoustic signal with a local acoustic environment in which the mobile computing device is located; and the processing device further configured to: compare the room response trace to a plurality of modeled room response traces, the modeled room response traces being previously calculated and stored on one of the mobile computing device or a central server; and determine a location of the mobile computing device based on the comparison of the room response trace 
a method comprising: receiving, by a microphone within a first mobile device, a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the first mobile device is located; and determining a location of the first mobile device based on the received acoustic signal and supplemental information 
a mobile computing device associated with a real-time location system, the mobile computing device comprising: a microphone configured to receive a received acoustic signal, the received acoustic signal resulting from an interaction by a transmitted acoustic signal within a local acoustic environment in which the mobile computing device is located; and a processing device 
and 
that it is known to estimate relative distance between two devices based on acoustic data
Another prior art reference, McMahon et al. (WO 2018/050913), teaches modulating an acoustic signal, and the signal having a narrow autocorrelation function. 
Another prior art reference, Jia et al.  (“SoundLoc: Accurate Room-level Indoor Localization using Acoustic Signatures,” 2015) teaches that a room impulse response is measured commonly by applying a known excitation signal, measuring the room response, and then deconvolving the measured response with the applied signal, and also teaches MLS as the applied signal. 
Another prior art reference, Ohnishi et al. (US 8,560,012), teaches multiple mobile acoustic enable devices with sensors such as orientation sensors, signal strength determination, spatial characteristics, and timing information, as well as relative position determination. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “comparing the room response trace to a subset of a plurality of modeled room response traces, each of the subset of the plurality of modeled room response traces being previously calculated and stored on one of the mobile device or a central server, wherein the subset of the plurality of modeled room response traces are identified as being likely acoustic environments based on location history of the mobile device” 
as recited in combination in independent claim 6, in particular “compare the room response trace to a subset of a plurality of modeled room response traces, each of the subset of the plurality of modeled room response traces being previously calculated and stored on one of the mobile computing device or a central server, wherein the subset of the plurality of modeled room response traces are identified as being likely acoustic environments based on location history of the mobile device” 
as recited in combination in independent claim 11, in particular “receiving, by the first mobile device, supplemental information including a strength of the transmitted acoustic signal, an orientation of the second mobile device, one or more spatial characteristics of the second mobile device, timing information associated with the transmitted acoustic signal, and a location history of the first mobile device” 
and 
as recited in combination in independent claim 13, in particular “determining a location of the mobile computing device based on the received acoustic signal and supplemental information, wherein the supplemental information includes a strength of the transmitted acoustic signal, an orientation of the other mobile computing device, one or more spatial characteristics of the another mobile computing device, timing information associated with the transmitted acoustic signal, and a location history of the mobile computing device”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645